Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-5,7-13,15-23 have been considered but are moot because the new ground of rejection does not rely on all the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-5, 7-8, and 16-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110225515 A1 to Goldman et al. (“Goldman”) and US 20130290994 A1 to Machado et al. (“Machado”).
As to claim 1, Goldman teaches a method comprising: detecting, by a computing device, a tag within content; causing (¶0008, ¶0104, social media platform are provided for sharing emotional reactions to social media.  A virtual social venue is provided for sharing streaming media content with a plurality of users.  Users are provided with a tool or tools to express emotional reactions, such as clapping, laughing, cheering, whistling, expressions of surprise, and booing, to the media content.  The users' emotional reactions are stored in time association with the streaming media content in a 

Machado teaches based on the detecting the tag, an image capturing device to capture a reaction, based on the detecting the tag, an image capturing device to capture a reaction (¶0026, Content computer 18 may compare the indication of the user's reaction to an indication of intended reaction associated with the current content to determine an efficacy value of the current content.  The indication of intended reaction may be stored in association with the content, and may be defined, for example, by the author or publisher of the content.  For example, an author may tag his content as comedic such that the intended reaction from users is laughter). At the time of the invention it would have been obvious to one of ordinary skill in art to modify the teachings of Goldman with Machado.  The suggestion/motivation would selecting targeted content based on user reaction to content. 


As to claim 3, Goldman and Machado teaches the method of claim 1, wherein the one or more types of reactions comprise one or more of crying, laughing (¶0092, laughing), smiling, nodding, head shaking, yawning, or screaming.  

As to claim 4, Goldman and Machado teaches the method of claim 1, further comprising: evaluating the filtered plurality of reactions of the user to determine physical characteristics of the user; and comparing the physical characteristics of the user to known data to identify the user consuming the content (Goldman, ¶0090, detected motion gestures 1857--such as clapping and arm-waving).  

As to claim 5, Goldman and Machado teaches the method of claim 1, further comprising: receiving information indicating one or more types of reactions that the user is not willing to share with the social network (¶0018,  user define what social reactions are acceptable for their device and further define what types of social data it is allowed to share with the social network, ¶0047, ¶0048).     


As to claim 7, Goldman and Machado teach the method of claim 1, wherein the plurality of reactions comprises one or more of a facial expression, an audio expression, or a physical action (Goldman, ¶0090, detected motion gestures 1857--such as clapping and arm-waving).  

As to claim 8, Goldman and Machado teach the method of claim 1, further comprising: receiving information indicating selection of the one or more types of reactions that the user is willing to share with the social network (Machado, ¶0018).  

As to claim 16, Goldman teaches a method comprising: receiving, by a computing device  determining, based on the user preference information, reactions of a user consuming the content, wherein the reactions of the user are of the one or more reaction types (¶0008, ¶0104, social media platform are provided for sharing emotional reactions to social media.  A virtual social venue is provided for sharing streaming media content with a plurality of users.  Users are provided with a tool or tools to express emotional reactions, such as clapping, laughing, cheering, whistling, expressions of surprise, and booing, to the media content.  The users' emotional reactions are stored in time association with the streaming media content in a database coupled to the social media platform); retrieving, based on an identity of the user, authentication information for the social network(Fig. 19, ¶0091); comparing the reactions of the user to a plurality of predefined expressions, and finding a matching expression; and sending, to a server of the social network: the authentication information; and instructions for posting, to the social network, a message indicating an identity of the content and the matching expression ((¶0081, ¶0091).  Goldman does not teach user preference information indicating one or more reaction types that may be shared with a social network while consuming content.  Barrett teaches user preference information indicating one or more reaction types that may be shared with a social network while consuming content (¶0018, user define what social reactions are acceptable for their device and further define what types of social data it is allowed to share with the social network).   At the time of the invention it would have been obvious to one of ordinary skill in art to modify the teachings of Goldman with Barrett.  The suggestion/motivation would be to allow the user determine what they would like to share.  Goldman and Barrett do not teach causing, based on a tag within the content, an image capturing device to capture reactions of a user consuming the content.
Machado teaches causing, based on a tag within the content, an image capturing device to capture reactions of a user consuming the content (¶0026, Content computer 18 may compare the indication of the user's reaction to an indication of intended reaction associated with the current content to determine an efficacy value of the current content.  The indication of intended reaction may be stored in association with the content, and may be defined, for example, by the author or publisher of the content.  For example, an author may tag his content as comedic such that the intended reaction from users is laughter). At the time of the invention it would have been obvious to one of ordinary skill in art to modify the teachings of Goldman with Machado.  The suggestion/motivation would selecting targeted content based on user reaction to content.


As to claim 17, Goldman, Barrett and Machado teaches the method of claim 16, further comprising: receiving, before the user begins consuming the content, information indicating one or more reaction types that the user is not willing to share with the social network  (Barrett, ¶0018, user define what social reactions are acceptable for their device and further define what types of social data it is allowed to share with the social network, ¶0047, ).
As to claim 18, Goldman, Barrett and Machado teaches the method of claim 16, wherein the one or more reaction types comprise one or more of crying, laughing (¶0092, laughing), smiling, nodding, head shaking, yawning, or screaming.  
As to claim 19, Goldman, Barrett and Machado teaches the method of claim 16, further comprising: evaluating the determined reactions of the user to determine physical characteristics of the user; and comparing the physical characteristics of the user to known data to identify the user consuming the content (Goldman, ¶0090, detected motion gestures 1857--such as clapping and arm-waving, detected motion gestures 1857--such as clapping and arm-waving--are imported from participating users' motion detecting apparatuses (e.g., Microsoft's Kinect.TM.  device or another third party gross motion, gesture, and/or emotion detecting device) and imitated through animations of their avatars.  In this embodiment, each user who enters the virtual social venue 1810 is provided with a three-dimensional animated avatar that can render any of a plurality of emotional expressions with corresponding virtual physical gestures (e.g., jumping, arm-waving, cheering, booing, clapping). 
As to claim 20, Goldman, Barrett and Machado teaches the method of claim 16, further comprising: before the determining the reactions of the user, determining that the content has been output for more than a threshold time duration (Goldman, ¶0097, As a user experiences content within their social venue 2204, they can choose to react to the content in many ways.  They can clap, cheer, stand up, yell, boo, rate the video, etc. The social media platform 2206 records emotive activity of users over time during presentation of content played within a social venue and stores their emotive activity in an emot database 2208.  The emotive activity correlates in time with the video content that is presented within the social venue.  Since the emotive activity is recorded in sync with the content that is experienced, it is possible to reconstruct emotive activity of a user).  
As to claim 21, Goldman, Barrett and Machado teaches the method of claim 1, wherein the plurality of predefined expressions is a subset of one or more types of reactions that the user is willing to share with the social network (Barrett, ¶0018, ¶0047, ¶0048).
As to claim 22, Goldman, Barrett and Machado teaches the method of claim 1, wherein the tag indicates a set of reaction types to be detected while outputting the content (Machado, ¶0026, Content computer 18 may compare the indication of the user's reaction to an indication of intended reaction associated with the current content to determine an efficacy value of the current content.  The indication of intended reaction may be stored in association with the content, and may be defined, for example, by the author or publisher of the content.  For example, an author may tag his content as comedic such that the intended reaction from users is laughter.

As to claim 23, Goldman, Barrett and Machado teaches the method of claim 1, wherein the comparing comprises comparing, based on a determination that the user is willing to share the reaction with the social network, the reaction of the user to the plurality of predefined expressions (Barrett, ¶0018, ¶0048)

Claim 13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman, Barrett and Machado as applied to claim 9 above, and further in view of US 20130339433 A1 to Li et al. (“Li”).

As to claim 13, Goldman and Barrett teaches the method of claim 9, Goldman and Barrett do not teach wherein the tag is determined based on a genre of the content.  Li however teaches wherein the tag is determined based on a genre of the content (¶0082, a tag with a movie genre in it).  At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Goldman and Barrett with Li.  The suggestion/motivation would be for content rating using reaction sensing.

As to claim 15, Goldman and Barrett teaches the method of claim 9, Goldman and Barrett do not teach wherein the tag indicates a type of user from which to collect reactions while outputting the content.  Li teaches wherein the tag indicates a type of user from which to collect reactions while outputting the content (¶0020, a tag-cloud of user reactions). At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the teachings of Goldman and Barrett with Li.  The suggestion/motivation would be for content rating using reaction sensing.
.

Claim 9 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman and Barrett.
As to claim 9, Goldman teaches the method comprising: detecting, by a computing device, a tag within content, wherein the tag indicates a subset of reaction types to be detected while outputting the content (¶0008, ¶0104; determining, based on detection of a reaction of a user, evaluation information; and sending, to a server of a social network, information associated with the user and the evaluation information (¶0081, ¶0091); Goldman does not teach limiting, based on the tag, detection of user reactions while outputting the content.  Barrett teaches limiting, based on the tag, detection of user reactions while outputting the content (¶0018,  user define what social reactions are acceptable for their device and further define what types of social data it is allowed to share with the social network).   At the time of the invention it would have been obvious to one of ordinary skill in art to modify the teachings of Goldman with Barrett.  The suggestion/motivation would be to allow the user determine what they would like to share.

As to claim 12, Goldman and Barrett teaches the method of claim 9, wherein the determining comprises comparing the reaction of the user to a plurality of predefined expressions, and determining at least a matching expression (Goldman, ¶0081, ¶0091).

Claim 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goldman and Barrett.
As to claim 10, Goldman and Barrett teaches the method of claim 9, wherein the tag indicates a reaction of laughter to be detected while outputting the content, (Goldman, ¶0089) Goldman and Barret do not teach the method further comprises comparing a captured image of the user to an image that indicates the reaction of laughter.   Machado teaches the method further comprises comparing a captured image of the user to an image that indicates the reaction of laughter(¶0026, Content computer 18 may compare the indication of the user's reaction to an indication of intended reaction associated with the current content to determine an efficacy value of the current content.  The indication of intended reaction may be stored in association with the content, and may be defined, for example, by the author or publisher of the content.  For example, an author may tag his content as comedic such that the intended reaction from users is laughter). At the time of the invention it would have been obvious to one of ordinary skill in art to modify the teachings of Goldman with Machado.  The suggestion/motivation would selecting targeted content based on user reaction to content.

As to claim 11, Goldman and Barrett teaches the method of claim 9, an image of a face of the user is captured by an image capturing device (Goldman, ¶0079, enables users to designate video feeds to be mapped onto their corresponding avatars.  In one embodiment, the video feed comprises streams of images captured from the users' web cameras).    Goldman and Barret do not teach wherein the tag triggers capturing, during output of the content.  Machado teaches wherein the tag triggers capturing, during output of the content. (¶0026, Content computer 18 may compare the indication of the user's reaction to an indication of intended reaction associated with the current content to determine an efficacy value of the current content.  The indication of intended reaction may be stored in association with the content, and may be defined, for example, by the author or publisher of the content.  For example, an author may tag his content as comedic such that the intended reaction from users is laughter). At the time of the invention it would have been obvious to one of ordinary skill in art to modify the teachings of Goldman with Machado.  The suggestion/motivation would selecting targeted content based on user reaction to content.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE A KURIEN/Examiner, Art Unit 2421                                                                                                                                                                                                        
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421